Citation Nr: 1408911	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and April 2011 by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2008 and March 2011.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that he had hearing loss and tinnitus as a result of combat noise exposure during service in Vietnam.  In statements and testimony provided in support of the appeal, the Veteran and his spouse reported a history of hearing problems noticeable after his separation from active service.  The Veteran acknowledged his post-service employment as a state trooper required firearms qualification noise exposure, but stated he had never discharged his weapon other than as required for training with mandatory hearing protection.  The Veteran also asserted that his headache disability had increased in severity since his March 2011 VA examination and reported that he had experienced severe headaches that rendered him unable to work and required that he lay down until the headaches subsided.  He testified that his medication had recently been changed due to an increased in symptomatology.

VA and non-VA medical opinions show the Veteran has asymmetric high frequency hearing loss and a history of noise exposure.  A November 2008 VA audiology examination report noted the Veteran's pure tone thresholds were not measured upon discharge examination, but that he "likely had recurrent noise exposure" during his post-service employment with the state police for 25 years.  The examiner found his hearing loss and tinnitus were not likely service related.  The Board notes that the Veteran is a combat Veteran for VA compensation purposes and his reports of noise exposure and hearing problems in service are consistent with the circumstances of his service.  Therefore, he is presumed to have been exposed to acoustic trauma during service.  The Veteran has provided credible evidence challenging the November 2008 examiner's finding as to his post-service noise exposure.  

The Board notes that VA records show the Veteran underwent a neurology examination in October 2013, which included an assessment of his headache disability, and that agency of original jurisdiction review of that evidence has not been waived.  The Board also notes the Veteran's claim of having experienced prostrating headaches and periods of increased symptomatology over the course of this appeal were not addressed by the October 2013 VA examiner.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hearing loss or tinnitus as a result of his combat noise exposure.  The examiner must assume that he was exposed to loud noise during combat in service.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his headaches.  An opinion must be provided as to whether he has experienced any prostrating headache attacks or identifiable periods of increased severity since the date of his claim on December 8, 2010.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

